Exhibit 24 POWER OF ATTORNEY The undersigned persons do hereby appoint Robert M. Leonard or Robert T. Cushing as a true and lawful Attorney In Fact for the sole purpose of affixing their signatures to the Annual Report on Form 10-K for the year ended December 31, 2009 of TrustCo Bank Corp NY to be filed with the Securities and Exchange Commission. /s/ Dennis A. DeGennaro /s/ Robert A. McCormick Dennis A. DeGennaro Robert A. McCormick /s/ Joseph Lucarelli /s/ Robert J. McCormick Joseph Lucarelli Robert J. McCormick /s/ Thomas O. Maggs /s/ William D. Powers Thomas O. Maggs William D. Powers /s/ Anthony J. Marinello /s/ William J. Purdy Dr. Anthony J. Marinello William J. Purdy Sworn to before me this 1st day ofMarch 2010. /s/Joan Clark Notary Public Joan Clark Notary Public, State of New York Qualified in Albany County No. 01CL4822282 Commission
